      Case 1:19-cv-07478-MKV Document 60 Filed 04/01/21 Page 1 of 2
                                                       USDC SDNY
                                                       DOCUMENT
                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                           DOC #:
SOUTHERN DISTRICT OF NEW YORK                          DATE FILED: 4/1/2021

 EMILY PENZO,

                            Plaintiff,
                                                                    1:19-cv-07478-MKV
                       -against-
                                                             NOTICE OF POST-DISCOVERY
 CONSOLIDATED EDISON COMPANY OF                                    CONFERENCE
 NEW YORK, INC.,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court has received letter from the parties dated March 26, 2021, and March 29, 2021,

regarding deadlines for pre-motion submissions in connection with Defendant’s anticipated

motion for summary judgment. [ECF Nos. 58–59.]

       The Court directs counsel for all parties to appear at a Post-Discovery Conference on June

8, 2021, at 10:30 AM. The conference will be held telephonically. To join the conference, dial

888-278-0296 and enter access code 5195844.

       On or before May 18, 2021, the parties shall submit a joint letter regarding the status of

the case. The letter should include the following information in separate paragraphs:

       a. a statement of any existing deadlines, due dates, and/or cut-off dates;
       b. a brief description of any outstanding motions;
       c. a brief description of the discovery undertaken and if either party believes any
          additional discovery needs to be completed;
       d. a statement describing the status of any settlement discussions and whether the parties
          would like a settlement conference;
       e. a statement of the anticipated length of trial and whether the case is to be tried to a jury;
       f. a statement of whether any party anticipates filing a motion for summary judgment or
          a motion to exclude expert testimony (see Individual Practice Rules ¶4(A)(i));
       g. any other issue that the parties would like to address at the conference; and
       h. any other information that the parties believe may assist the Court in advancing the
          case to settlement or trial.
           Case 1:19-cv-07478-MKV Document 60 Filed 04/01/21 Page 2 of 2




       If either or both of the Parties anticipate filing a motion for summary judgment, that Party’s

pre-motion letter in anticipation of the motion, accompanied by a Rule 56.1 Statement as required

by the Court’s Individual Practices, must be filed by May 18, 2021. The non-moving party must

submit a response, along with a Rule 56.1 Counter-Statement, by May 28, 2021. If both Parties

intend to move for summary judgment, they should coordinate their letters and Rule 56.1

statements to ensure only one complete set is filed (i.e. two letters, one 56.1 statement, and one

56.1 counterstatement). This may require the Parties to simultaneously file the documents on the

same day.

       If no summary judgment motion is anticipated, the post-discovery conference will serve as

a pre-trial conference. Parties should be prepared to discuss scheduling of trial and all pre-trial

matters.

       Any application to modify or extend the dates herein shall be made in a written application

in accordance with paragraph 2(G) of the Court’s Individual Practice Rules and shall be made no

less than three (3) days prior to the expiration of the date sought to be extended. Failure to comply

with the deadlines set forth herein may result in sanctions.



SO ORDERED.
                                                      __________________________________
                                                        ____
                                                          ________
                                                                ____
                                                                   ______
                                                                      ___
                                                                       _____________
                                                                                  _______
                                                                                       ___________
                                                                                       ____
Date: April 1, 2021                                   MARY   YK  AY VYSKOCIL
                                                                KAY     VYS
                                                                          YSKOCI
                                                                          YS      CIIL
      New York, NY                                    United States
                                                               States District
                                                                        Diist
                                                                           s rict Judge




                                                  2
